Atkinson, J.
In a suit by a riparian proprietor against a municipal corporation, to enjoin pollution of a stream, the petition as amended alleged, that the city had constructed and put into operation a sewerage system for the disposal of specified foul matters; that the sewage of the city drained into certain septic tanks from which there were drains emptying into a branch that further down passed through plaintiff’s land and near her residence; that the waters of the branch became contaminated and emitted foul and poisonous odors and gases that were disagreeable and injurious to health, and, rendered plaintiff’s residence uninhabitable; “that said sewerage system was not properly constructed, and if it had been . . it would not contaminate said stream; . . said sewage is first emptied into a septic tank and thence into said stream; . . said sewage conies out of said tank into said stream in a highly impure state . . Petitioner does not know liow said tank is constructed; . . but if same was constructed for the purpose of purifying the discharge into it, the same fails of its *563purpose.” Held: Construing the petition most strongly against the pleader, it shows upon its face that the cause of complaint was alleged improper construction of the sewerage system; and no specific defect in the system being alleged, there was no error in sustaining the demurrer and dismissing the petition.
No. 1698.
September 29, 1920.
Equitable petition. Before Judge Wright. Whitfield superior court. October 19, 1919.
Harris & Harris, for plaintiff.
B. H. House and Maddox, McCamy & Shumate, for defendant.

Judgment affirmed.


All the Justices concur, except Beeh, P. J., and George, J., dissenting.